Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1.    (Currently Amended) 	A writing composition that develops a color on a substrate having a color-development coating when applied to or contacted with the substrate having a color-development coating, the writing composition comprising:
at least one mineral filler;
at least one leuco dye having minimal or no color prior to being applied to or contacted with the substrate having a color-development coating;
one or more lipids comprising one or more waxes, [[and]] one or more fatty acids, and  [[and]] one or more fatty acid esters, wherein the one or more fatty acid esters comprise[[s]] isobutyl stearate 
titanium dioxide; and
optionally at least one additive, wherein when the writing composition is applied to or contacted with the substrate having a color-development coating, the at least one leuco dye 

2.    (Original) 	The writing composition of claim 1, wherein the at least one mineral filler comprises calcium carbonate.

3.    (Currently Amended) 	The writing composition of claim 1, wherein the is present and is selected 

4.    (Currently Amended) The writing composition of claim 3, wherein the 

5.    (Cancelled)

6.    (Currently Amended) The writing composition of claim 1, wherein the one or more waxes include[[s]] at least one of a paraffin wax, a soy wax, or a microcrystalline wax.

7.    (Currently Amended) The writing composition of claim 6, wherein the one or more waxes 
paraffin wax 

8.    (Currently Amended) The writing composition of claim 6, wherein the one or more waxes comprise[[s]]:
paraffin wax 
soy wax 
and microcrystalline wax 

9.    (Currently Amended) The writing composition of claim 8, wherein the one or more fatty acids [[is]] are present in an amount between about 20 wt% and about 50 wt%.

10.    (Currently Amended) The writing composition of claim 1, wherein the one or more fatty acids comprise:

oleic acid 

11.    (Currently Amended) The writing composition of claim 23, wherein the one or more fatty acid esters comprise[[s]] isobutyl stearate present in an amount between about 0.1 wt% and about 5 wt%.

12.    (Previously Presented) The writing composition of claim 1, wherein:
the at least one mineral filler is present in an amount between about 3 wt% and about 15 wt%;
the at least one leuco dye is present in an amount between about 0.1 wt% to about 5 wt%; and
the one or more lipids are present in an amount between about 75 wt% and about 95 wt%.

13.    (Currently Amended) The writing composition of claim 12, wherein the at least one additive is present in an amount between about 0.05 wt% and about 5 wt%.



15.    (Previously Presented) The writing composition of claim 12, wherein:
the at least one mineral filler is present in an amount between about 5 wt% and about 10 wt%;
the at least one leuco dye is present in an amount between about 0.5 wt% and about 3 wt%; and
the one or more lipids are present in an amount between about 77 wt% and about 93 wt%.

16.    (Previously Presented) The writing composition of claim 12, wherein:
the at least one mineral filler is present in an amount between about 6 wt% and about 9 wt%;
the at least one leuco dye is present in an amount between about 1 wt% to about 2 wt%; and
the one or more lipids are present in an amount between about 80 wt% and about 90 wt%.



18.    (Original) The writing instrument of claim 17, wherein the writing instrument is produced via injection molding.

19.    (Original) The writing instrument of claim 18, wherein the writing instrument is encased within a sheath or covered in a protective coating layer.

20.    (Original) The writing instrument of claim 19, wherein the sheath comprises paper.

21.    (Original) The writing instrument of claim 18, wherein the writing instrument is in a crayon shape.

22. (Original) The writing instrument of claim 21, wherein the writing instrument is sheathed in paper.

writing composition comprising:
at least one mineral filler;
at least one leuco dye;
one or more lipids comprising one or more waxes, [[and]] one or more fatty acids, and one or more fatty acid esters, the one or more waxes comprising:
paraffin wax 
soy wax 
microcrystalline wax 
titanium dioxide; and
optionally at least one additive, wherein the writing composition is configured to be substantially non-staining or non-marking on unintended objects, but can generate a varied range of colors when used in conjunction with and applied to the intended substrate.

24. (Currently Amended) The writing composition of claim 1, wherein the titanium dioxide is present in an amount between about 1 wt% and about 10 wt%.

, wherein the titanium dioxide is present in an amount between about 1 wt% and about 10 wt%.

26. (Previously Presented) A writing instrument comprising the writing composition of claim 23.


Authorization for this examiner’s amendment was given in a telephone interview with Mary Adams on 5/17/2021.














Statement of reasons of Allowance

The present claims are allowable over the “closest” prior art Noburu et al (JP 2014051537, see English language translation cited on the IDS filed on 1/7/2019), Tozuka (US 2015/0376433), Hisano et al (US 4,774,275), Joseph et al (US 20160303275), Swoboda et al (US 2004/0197500), Kubik et al (US 4,172,122), Kato et al (US 2011/0301290), and Cox et al (US 5,609,896) for the following reasons:

Regarding claim 1, Noburu et al discloses a writing composition comprising a mineral filler such as calcium carbonate, talc, or mica, a thermochromic coloring material such as leuco dye. Titanium dioxide, and lipids. The lipids comprise a combination of fatty acids, fatty acid amides, ester of fatty acids, and wax. However, the reference does not disclose that the composition comprises isobutyl stearate in the amount of about 0.1 to about 5 wt. % as recited in the claim.

Regarding claim 1, Tozuka discloses a solid writing material a microencapsulated pigment such as leuco dye, a fatty acid ester, and a hindered amine light stabilizer such as bis(2,2,6,6-tetramethyl-4-piperidyl) sebacate. However, the reference does not disclose that the composition comprises isobutyl stearate in the amount of about 0.1 to about 5 wt. % as recited in the claim.

Regarding claim 1, Hisano et al discloses that bis(2,2,6,6-tetramethyl-4-piperidyl) sebacate is a heat stabilizer. However, the reference does not disclose or suggest a composition 

Regarding claim 1, Joseph et al discloses an indicator composition comprising a combination of a leuco dye, titanium dioxide, paraffin and microcrystalline waxes. However, the reference does not disclose that the composition comprises isobutyl stearate in the amount of about 0.1 to about 5 wt. % as recited in the claim.

Regarding claim 1, Swoboda et al discloses that zinc oxide is a mineral.  However, the reference does not disclose or suggest a composition comprising a mineral filler, a leuco dye, titanium dioxide, and lipids as recited in the claims. Furthermore, the reference does not disclose that the composition comprises isobutyl stearate in the amount of about 0.1 to about 5 wt. % as recited in the claim.

Regarding claim 1, Kubik et al discloses that isopropyl myristate is a fatty ester.  However, the reference does not disclose or suggest a composition comprising a mineral filler, a leuco dye, titanium dioxide, and lipids as recited in the claims. Furthermore, the reference does not disclose that the composition comprises isobutyl stearate in the amount of about 0.1 to about 5 wt. % as recited in the claim.

Regarding claim 1, Kato discloses that copper sulfate is a heat stabilizer. However, the reference does not disclose or suggest a composition comprising a mineral filler, a leuco dye, 

Regarding claim 1, Cox et al discloses that copper sulfate is a heat stabilizer. However, the reference does not disclose or suggest a composition comprising a mineral filler, a leuco dye, titanium dioxide, and lipids as recited in the claims. Furthermore, the reference does not disclose that the composition comprises isobutyl stearate in the amount of about 0.1 to about 5 wt. % as recited in the claim.

Given that Noburu et al, Tozuka, Hisano et al, Joseph et al, Swoboda et al, Kubik et al, Kato et and Cox et al do not disclose a composition comprising isobutyl stearate in the amount of about 0.1 to about 5 wt. %  as recited in the claim., it is clear that Noburu et al, Tozuka, Hisano et al, Joseph et al, Swoboda et al, Kubik et al, Kato et, and Cox et al, either alone or in combination do not disclose or suggest the composition as required in claim 1.

Regarding claim 23, Noburu et al discloses a writing composition comprising a mineral filler such as calcium carbonate, talc, or mica, a thermochromic coloring material such as leuco dye. Titanium dioxide, and lipids. The lipids comprise a combination of fatty acids, fatty acid amides, ester of fatty acids, and wax. However, the reference does not disclose that the composition comprising paraffin wax in the amount of between 15 and 45 wt. %, soy wax in the amount of about 5 to about 20 wt. %, and a microcrystalline wax in the amount of about 5 to about 20 wt. % as recited in the claim.

Regarding claim 23, Tozuka discloses a solid writing material a microencapsulated pigment such as leuco dye, a fatty acid ester, and a hindered amine light stabilizer such as bis(2,2,6,6-tetramethyl-4-piperidyl) sebacate. However, the reference does not disclose or suggest that the composition comprises paraffin wax in the amount of between 15 and 45 wt. %, soy wax in the amount of about 5 to about 20 wt. %, and a microcrystalline wax in the amount of about 5 to about 20 wt. % as recited in the claim.

Regarding claim 23, Hisano et al discloses that bis(2,2,6,6-tetramethyl-4-piperidyl) sebacate is a heat stabilizer. However, the reference does not disclose or suggest a composition comprising a mineral filler, a leuco dye, titanium dioxide, and lipids as recited in the claims. Furthermore, the reference does not disclose or suggest a composition comprising paraffin wax in the amount of between 15 and 45 wt. %, soy wax in the amount of about 5 to about 20 wt. %, and a microcrystalline wax in the amount of about 5 to about 20 wt. % as recited in the claim.

Regarding claim 23, Joseph et al discloses an indicator composition comprising a combination of a leuco dye, titanium dioxide, paraffin and microcrystalline waxes. However, the reference does not disclose or suggest that the composition comprises paraffin wax in the amount of between 15 and 45 wt. %, soy wax in the amount of about 5 to about 20 wt. %, and a microcrystalline wax in the amount of about 5 to about 20 wt. % as recited in the claim.

Regarding claim 23, Swoboda et al discloses that zinc oxide is a mineral.  However, the reference does not disclose or suggest a composition comprising a mineral filler, a leuco dye, 

Regarding claim 23, Kubik et al discloses that isopropyl myristate is a fatty ester.  However, the reference does not disclose or suggest a composition comprising a mineral filler, a leuco dye, titanium dioxide, and lipids as recited in the claims. Furthermore, the reference does not disclose or suggest a composition comprising paraffin wax in the amount of between 15 and 45 wt. %, soy wax in the amount of about 5 to about 20 wt. %, and a microcrystalline wax in the amount of about 5 to about 20 wt. % as recited in the claim.

Regarding claim 23, Kato discloses that copper sulfate is a heat stabilizer. However, the reference does not disclose or suggest a composition comprising a mineral filler, a leuco dye, titanium dioxide, and lipids as recited in the claims. Furthermore, the reference does not disclose or suggest a composition comprising paraffin wax in the amount of between 15 and 45 wt. %, soy wax in the amount of about 5 to about 20 wt. %, and a microcrystalline wax in the amount of about 5 to about 20 wt. % as recited in the claim.

Regarding claim 23, Cox et al discloses that copper sulfate is a heat stabilizer. However, the reference does not disclose or suggest a composition comprising a mineral filler, a leuco dye, titanium dioxide, and lipids as recited in the claims. Furthermore, the reference does not disclose or suggest a composition comprising paraffin wax in the amount of between 15 and 45 wt. %, 

Given that Noburu et al, Tozuka, Hisano et al, Joseph et al, Swoboda et al, Kubik et al, Kato et and Cox et al do not disclose a composition comprising paraffin wax in the amount of between 15 and 45 wt. %, soy wax in the amount of about 5 to about 20 wt. %,  and a microcrystalline wax in the amount of about 5 to about 20 wt. %, it is clear that Noburu et al, Tozuka, Hisano et al, Joseph et al, Swoboda et al, Kubik et al, Kato et and Cox et al, either alone or in combination do not disclose or suggest the composition as required in claim 23.

In light of the amendments to the claims, the 35 U.S.C 112 rejections as set forth in the previous Office Action are hereby withdrawn.

In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767